TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00708-CR



                                  Mike Cruz Garza, Appellant

                                                  v.

                                  The State of Texas, Appellee




   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
         NOS. 7114 & 7115, HONORABLE JOE CARROLL, JUDGE PRESIDING



                               MEMORANDUM OPINION


               In 2001, Mike Cruz Garza was convicted of intoxication manslaughter and aggravated

assault. The convictions were affirmed and are now final. Garza v. State, Nos. 03-01-00423-CR

& 03-01-00424-CR, 2002 Tex. App. LEXIS 6274 (Tex. App.—Austin 2002, pet. ref’d) (not

designated for publication).

               Garza filed a motion in the district court asking that he be provided a free copy of the

trial record. The motion was overruled on October 7, 2005. Caldwell then filed a notice of appeal.

               This Court does not have jurisdiction except as expressly granted by law. See

Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); McKown v. State, 915 S.W.2d 160,

161 (Tex. App.—Fort Worth 1996, no pet.). Garza’s notice of appeal does not invoke this Court’s

appellate jurisdiction.
              The appeal is dismissed.




                                          __________________________________________

                                          Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: November 18, 2005

Do Not Publish




                                             2